DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is noted that Applicant’s petition for unintentional delay in properly claiming priority to a previously filed foreign patent application was granted.  Also, the corrected ADS properly claims priority such that all the documents for claiming the priority are now present in this application.

Response to Arguments
Although Applicant states that the objection to claim 21 has been resolved, no changes to resolve the objection were implemented such that the objection to claim 21 remains.  Also, claim 38 was amended in a manner that is objected to below.  
The indefiniteness rejections have been overcome.  
Applicant's arguments filed 06/02/2022, arguing against the prior art rejections   have been fully considered but they are not persuasive.  Therefore, the rejections are modified to meet the newly recited details and are repeated herein.  
In particular, Applicant argues that the seating support of Barrett does not provide a multi-directional connection between the thigh supports and the posterior portion of the seating support.  This is not persuasive because the flexible nature of the material from which the seating support of Barrett is formed inherently provides a multi-directional connection.  Applicant argues that the material would have to buckle in the thigh portion or tear the seams 47.  This is not persuasive because the multi-directional connection is considered to include any material at or adjacent seams 47, whether in the thigh portions or in the posterior portion.  That is, the buckling material in regions near the seams 47 is considered part of the multi-directional connection, and tearing can be avoided by reducing the force and/or releasing some of the air.  
Additionally, it is noted that for method claims 40 and 41, a new grounds of rejection is applied herein.  As such, the general arguments addressed in the above response are for the product claims, whereas the method claims have been rejected by a new combination.  Since the new combination was not necessitated by Applicant’s amendments, this action is not made final.   

Claim Objections
Claim 21 is objected to because it depends from claim 17, which has been canceled; 
Claim 38 is objected to because it depends from itself; and
Claim 40, line 7, “is to be” should likely be  --to be--  .   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrett (US 2004/0195898).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. (Currently Amended) An adjustable seating support for use as a seat base to provide customized postural support to a user of the seating support (although functionally recited only, the disclosed invention of Barrett is capable of the recited functions), the seating support comprising a posterior portion (comprising sections 27 and 29 in Figure 1 and section 205 in Figure 6) for receiving the user’s posterior thereon, a first thigh support for receiving one of the user’s thighs thereon and a second thigh support for receiving the other of the user’s thighs thereon (thigh supports comprising sections 41 shown in Figure 1 and 211 in Figure 6), wherein a virtual mid-line passes between the thigh supports from front to back of the seating support, and wherein each thigh support is connected to the posterior portion via a multi-directional connection that allows the position of each thigh support to be independently adjustable (the material in regions surrounding seams 47 in Figure 1 and the material in regions surrounding seams 207 in Figure 6), such that each thigh support is:
tiltable upwardly and downwardly about the multi-directional connection and relative to the posterior portion (although functionally recited only, the material in these regions permits the upward and downward tilting of each thigh support independently, and the bent portions of the material coincide with the multi-directional connection);
rotatable outwardly from the mid-line and about the multi-directional connection to externally rotate away from the other thigh support to form an abducted position (although functionally recited only, the material in these regions is rotatable outwardly about the multi-directional connection or permits the external pivoting of each thigh support independently, where the multi-directional connection comprises the portions that bend when rotated or tilted in accordance with the functional recitation); and 
wherein the first thigh support is externally rotatable outwardly from the mid-line and away from the second thigh support to form an abducted position and the second thigh support is internally rotatable toward the first thigh support in an adducted position, so that both the first and second thigh supports are rotated toward one side of the seating support (although functionally recited only, the material in regions that bend and thus comprise the multi-directional connection permits the external and internal pivoting of each thigh support independently and relative to each other, and includes being rotatable so that both thigh supports are rotated toward one side).

6. (Currently Amended) The adjustable seating support of claim 1, wherein each thigh support comprises a front, a rear, an upper part and a lower part, and wherein the upper part connects the thigh support to the posterior portion via the multi-directional connection (the front, rear, upper, and lower parts are readily shown in the figures, and an upper part comprising an upper surface and material surrounding the upper surface  helps to connect the thigh supports 41 and 211 to the posterior portions 29 and 205, respectively).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11-12, 15, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US 2004/0195898) in view of Sprouse (US 2003/0205920).
Barrett provides the details set forth above, including independent thigh supports that each have an upper part and a lower part that are formed of one-piece that tapers generally to a point at the front, but lacks a lower part attachable to and detachable from an upper part.
On the other hand, Sprouse shows a cushion for supporting a posterior portion and thighs of an occupant, where the cushion of Sprouse has an upper part 28 and a lower part 40, as shown in Figures 2 and 3, where the lower part is attachable to the upper part by inserting the lower part into a cover 30.  
It would have been obvious to form the cushion of Barrett with upper and lower parts, as taught by Sprouse and to make the upper and lower parts attachable to and detachable from each other by insertion or removal from a cover because doing so would have provided the benefit of the cushioning characteristics of each of the upper and lower parts in a single cushion.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

7. (Original) The adjustable seating support of claim 6, wherein the lower part is attachable to and detachable from the upper part of the thigh support (in accordance with the statement of obviousness above).

8. (Currently Amended) The adjustable seating support of claim 6, wherein the upper part comprises an upper surface and a lower surface, and wherein the lower surface is inclined upwardly toward the front of the thigh support (as can be appreciated by the upper part 28 of Sprouse tapering generally to a point at the front and the lower part 40 of Sprouse tapering smaller to the rear, and where the upper and lower parts 28, 40 are stacked within the cover 30, as shown in Figures 2 and 3 of Sprouse and applied to Barrett).

9. (Currently Amended) The adjustable seating support of claim 6, wherein the upper part comprises a support section and a removable base section (where the upper part is further defined as including an upper layer of the cover, whether the cover 30 of Sprouse or the cover 101 of Barrett is used, and this upper layer provides the support section for supporting the occupant and the upper part portion 28 is a removable base section).

11. | (Currently Amended) The seating support of  claim 9, wherein the removable base section is wedge shaped (base section 28 is wedge shaped).

12. (Currently Amended) The adjustable seating support of claim 6, wherein the lower part comprises one or more removable angle adjustment members (lower part 40 taught by Sprouse is a removable angle adjustment member)[[;]], wherein each angle adjustment member is located beneath the upper part and  respective thigh support at an angle that is generally equivalent to the angle of incline of the lower surface of the upper part (as shown in Figures 2 and 3 of Sprouse and applied in the combination with Barrett, as can be appreciated by the lower part 40 of Sprouse inclining generally upward toward the front and the upper part 28 of Sprouse tapering smaller toward the front, and where the upper and lower parts 28, 40 are stacked within the cover 30, as shown in Figures 2 and 3 of Sprouse and applied to Barrett such that the angles are generally the same and inclined to create a generally horizontal seating surface).

15. (Currently Amended) The adjustable seating support of claim 12, wherein each angle adjustment member is wedge shaped (as shown in Figures 2 and 3 of Sprouse).

25. (Currently Amended) The adjustable seating support of claim 1, wherein the posterior portion comprises a posterior support that is connected to each thigh support via a respective one of the multi-directional connections (where the posterior portion comprising sections 27 and 29 shown in Figure 5 of Barrett is connected to each thigh support via the multi-directional connections identified in the rejection of claim 1), and wherein the posterior portion also comprises one or more removable height adjustment members removably located beneath the posterior support (where the lower part 40 taught by Sprouse and applied to the cushion of Barrett is defined as forming part of the posterior portion and is removably located beneath the posterior support of sections 27 and 29 of Barrett in the combination).

27. (Currently Amended) The adjustable seating support of claim 25, wherein the posterior portion comprises one or more removable obliquity members located below the posterior support and along opposing side regions of the posterior support (as taught by bolster portions 51 and 52 of the lower part 40 shown in Figures 2-4 and 7-10 of Sprouse, and described in paragraph 0020, which are removable together with the rest of lower part 40, as applied in the cushion of Barrett).

Claim 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US 2004/0195898) in view of Ehrenfried (US 4647040).
Barrett provides the details set forth above, including independent thigh supports that are capable of the recited functions, but lack the disclosing the step of  pivoting at least one thigh support about its respective multi-directional connection to adopt an internally or externally rotated position.
On the other hand, Ehrenfried teaches pivoting the thigh supports 16 and 18, shown in Figures 1-3, about their multi-directional connections to stretch the leg(s) or provide a desired posture.  
It would have been obvious to combine the seating support of Ehrenfried with the seating support of Barret, in underlying support of the seating support of Barrett for a combined seating support, and apply the teachings of Ehrenfried to the flexible material of the cushion of Barrett to specifically practice a method that includes pivoting each of the combination thigh supports about its respective multi-directional connection to adopt an internally or externally rotated position from an arbitrary starting point for each of the combination thigh supports, as can be appreciated from the pivoting internally and externally shown for the thigh supports 16 and 18 of Ehrenfried. 

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

40. (Original) A method of customizing a seating support to suit the postural support needs of a user of the seating support (the method of customizing is provided by Ehrenfried in the combination with Barrett), the seating support comprising a posterior portion (comprising sections 27 and 29 in Figure 1 and section 205 in Figure 6 of Barrett and a corresponding portion of the seating support of Ehrenfried underlying sections 27 and 29 of Barrett) for receiving the user's posterior thereon, a first thigh support for receiving one of the user's thighs thereon and a second thigh support for receiving the other of the user's thighs thereon (thigh supports comprising sections 41 shown in Figure 1 and 211 in Figure 6 of Barrett and corresponding portions of elements 16 and 18 of Ehrenfried), wherein a virtual mid-line passes between the thigh supports from front to back of the seating support, and wherein each thigh support is connected to the posterior portion via a multi-directional connection that allows the position of each thigh support is to be independently adjustable (the material in regions surrounding seams 47 in Figure 1 and the material in regions surrounding seams 207 in Figure 6 of Barrett permits bending in all directions and the pivot connection of elements 16 and 18 also permit abduction and adduction), such that each thigh support is: 
tiltable upwardly and downwardly about the multi-directional connection and relative to the posterior portion (the material in these regions permits the upward and downward tilting of each thigh support independently, and the bent portions of the material coincide with the multi-directional connection in Barrett); 
rotatable outwardly from the mid-line and about the multi-directional connection to externally rotate away from the other thigh support to form an abducted position (the material in these regions is rotatable outwardly about the multi-directional connection or permits the external pivoting of each thigh support independently, where the multi-directional connection comprises the portions of Barrett’s invention that bend when rotated or tilted in accordance with the functional recitation, and the pivot connections of elements 16 and 18 of Ehrenfried permit rotation inwardly or outwardly for adduction or abduction in the combination with Barrett); and 
wherein the first thigh support is externally rotatable outwardly from the mid-line and away from the second thigh support to form an abducted position and the second thigh support is internally rotatable toward the first thigh support in an adducted position (as shown in Figures 2A-2B of Ehrenfried, as applied in the combination with Barrett), so that both the first and second thigh supports are rotated toward one side of the seating support (as can be appreciated from Figures 2A-2B of Ehrenfried, and where the material in regions surrounding the seams 47 and 207 of Barrett, which bend, and thus provide the multi-directional connections, permits the external and internal pivoting of each thigh support independently and relative to each other, as is also facilitated by Ehrenfried such that in the combination the thigh supports are rotatable so that both thigh supports are rotated toward one side, as can be appreciated from Figures 2A and 2B of Ehrenfried, ), 
the method comprising the step of:
[[c.]] pivoting at least one of the thigh supports about its respective multi-directional connection to adopt an internally or externally rotated position (as taught by Ehrenfried and applied in the combination with Barrett, where the pivot connections of elements 16 and 18 of Ehrenfried facilitate rotation internally or externally for adduction or abduction in the combination with Barrett).

41.  (Currently Amended) The method of claim 40, comprising the steps of externally rotating one or each of the thigh supports about its respective multi-directional connection to an externally rotated position, and inserting at least one abduction insert between the thigh supports to hold the respective thigh support(s) in the externally rotated position (Ehrenfried provides the steps of externally rotating at least one of the thigh supports of the combination, and simultaneously inserting at least one abduction insert in the form of the gears and other hardware of Ehrenfried that hold the combination thigh supports apart at any adjusted position, as can be appreciated from Figures 2A, 2B, and 5).

Claims 16, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US 2004/0195898) and Sprouse (US 2003/0205920) as applied to claims 9 and 12 above, and further in view of Chee (US 5137333).
Barrett and Sprouse provide the details set forth above, including the upper and lower parts taught by Sprouse, but lack showing that the lower part comprises two angle adjustment members, including a wedge shaped insert detachably attachable to one of the angle adjustment members via fasteners, and where the insert can be removed from one of the thigh supports and attached in the other thigh support.  
On the other hand, Chee discloses a cushion 1 analogous in structure, material, and function to the lower part 40 of Sprouse, and further including a first angle adjuster 4 and a plurality of second angle adjusters comprising inserts 40, 42, 44, 46 for selective placement or removal from the first angle adjuster 4 in accordance with user preference, as disclosed in column 6, lines 31-45.
It would have been obvious to modify the lower part to include a plurality of angle adjusters, as taught by Chee because doing so would provide adjustability to meet a user’s needs or preferences.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

16. (Currently Amended) The adjustable seating support of claim 12, wherein the lower part comprises two angle adjustment members (as taught by outer angle adjuster 4 and inserts 40, 42, 44, 46 of Chee, as applied to the lower part in the combination of Barrett and Sprouse).

21. (Currently Amended) The adjustable seating support of claim 17, further comprising a wedge shaped insert that is detachably attachable to at least one of the angle adjustment members via one or more fasteners (40, 42, 44, 46 of Chee are wedge shaped inserts detachably connected to angle adjustment member 4 via hook and loop fasteners 48 and base 8, as shown in Figures 1 and 2 of Chee, and applied to the lower part in the combination of Barrett and Sprouse in accordance with the statement of obviousness above).

24. (Original) The adjustable seating support of claim 21, wherein the insert consists of one of the angle adjustment members of the other thigh support after being detached from the lower part of the other thigh support (although functionally recited, the combination cushion is capable of the recited function because the inserts 40, 42, 44, and 46 are removable and replaceable such that they can be moved from one thigh support to the other).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 36-37, 38 (as dependent on 36), and 39 are allowed.
Although in communications with Applicant’s representative the examiner, previously considering the functional language of claim 40, lines 9-16 as being part of the method, indicated that claim 40 would be allowable.  However, after further consideration, the examiner notes that the recitation in these lines describes functions and capabilities of the apparatus and not steps in the method.  As such, claims 40 and its dependent claim 41 are rejected as set forth in the body of the action, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636